DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s amendment filed on June 30, 2022 was received. Claims 1-3, 7, 10, and 19-21 were amended. Claims 11, 18 and 24 were cancelled.
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office action issued May 5, 2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 30, 2022 has been entered.

Claim Rejections - 35 USC § 102 and 103
The claim rejections under 35 U.S.C. 102(a)(1) as anticipated by Crum (US 5,620,138) on claims 1-13 and 16-25 are withdrawn because Applicant amended the claim to recite additional structure not disclosed or suggested by Crum. Support for all of the amendments can be found in the figures. The claim rejections under 35 U.S.C. 103 as unpatentable over Crum in view of Shutic et al. (US 7,074,274) on claim 14 and over Crum in view of Mauchle et al. (US 2008/0191067) on claim 15 are withdrawn for the same reason.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Independent claims 1, 3 and 20 recite a powder injector assembly having a drive nozzle extend along a longitudinal axis, the nozzle including a powder passage defined by a circumferential wall, a nozzle projection extending from that wall into the passage downstream of the passage’s inlet, the projection having a conveying air opening arranged to be coaxial with the passage and directed along its longitudinal axis, a conveying air inlet arranged non-axially to the longitudinal axis, and a conveying air channel directly connecting the inlet to the opening, such that the drive nozzle conveys air through air opening along the longitudinal axis into the powder drawn from the powder passage inlet, a collecting nozzle axially opposite from the drive nozzle and concentric with its axis, where the drive nozzle and collecting nozzle are integrated as one single component.
The closest prior art, Crum, Shutic et al., Mauchle et al., Vertue (US 3,795,348), Lehmann (US 4,941,778), Miquel et al. (US 6,547,164), and Shutic et al. (US 2001/0078883), fail to teach or suggest an arrangement in which the conveying air nozzle or outlet has a projection that extends into a powder passage downstream of the powder inlet such that the air is directly conveyed through a channel from the obliquely arranged inlet to the air nozzle outlet in order to provide conveying air into the conveyed powder along the same longitudinal axis of the powder channel. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A KITT whose telephone number is (571)270-7681. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.A.K/
Stephen KittExaminer, Art Unit 1717                                                                                                                                                                                                        7/12/2022

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717